DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 29 July 2022 for the application filed 22 December 2021. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2020/097143, filed 19 June 2020) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN202010011009.8, filed 06 January 2020) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 29 July 2022 is acknowledged. Applicant apparently traversed on the grounds that no generic claim was indicated (pg. 1). However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement based on the mutual exclusivity of the cited species, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, Claim 1 is allowable. Species 2, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species 1 and 2, as set forth in the Office action mailed on 10 June 2022, is hereby withdrawn and all claims associated with Species 2 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:
“removing the residual solvent, then leaving the dense membrane at…” (line 4).
Claim 8 is objected to because of the following informalities:
“wherein the step of treating a dense membrane of… by the composite swelling agent [[is ]]comprises immersing the dense membrane in the composite”;
“and [[in ]]the composite swelling agent[[,]] comprises 12%-24% by a volume fraction of the second swelling agent
Claim 9 is objected to because of the following informalities:
“according to claim 8, wherein [[in ]]the composite swelling agent[[,]] comprises 12-16% volume fraction of the second swelling agent
Claim 10 is objected to because of the following informalities:
“according to claim 8, wherein [[in ]]the composite swelling agent[[,]] comprises 12% volume fraction of the second swelling agent
Claim 11 is objected to because of the following informalities:
“wherein the step of treating a dense… by the composite swelling agent 
“and [[in ]]the composite swelling agent[[,]] comprises 16%-40% by a volume fraction of the second swelling agent
Claim 12 is objected to because of the following informalities:
“according to claim 11, wherein [[in ]]the composite swelling agent[[,]] comprises 20-40% volume fraction of the second swelling agent
Claim 13 is objected to because of the following informalities:
“(PDMAEMA), and the total molecular weight…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, there is insufficient antecedent basis for “the residual solvent” in line 4. Claims 2-13 are also rejected due to their dependence on Claim 1.
	Regarding Claim 6, it is unclear what is meant by “wherein treating a dense membrane of an amphiphilic block copolymer by a composite swelling agent at 20°C”. Does Applicant intend to state that “the treating of the dense membrane of the amphiphilic block copolymer by the composite swelling agent” is performed at 20°C? Or does Applicant intend to introduce wholly new/unique “dense membrane”, “amphiphilic block copolymer”, and/or “composite swelling agent”?
Regarding Claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 14 recites the broad recitation “[t]he membrane of an amphiphilic block copolymer is immersed… for 4-8 hours”, and the claim also recites “then immediately taken out” which is the narrower statement. It is unclear what is meant by “immediately taken out” especially in consideration that the membrane is immersed for 4-8 hours. How can the membrane be immersed for 4-8 hours and immediately taken out? The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 14 and 15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claims 14 and 15, the claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited or of Applicant’s own Claim 1. Claims 14 and 15 include header lines (e.g., “(1) Preparing a membrane-forming solution”). Claims 14 and 15 further do not require any specific steps to be practiced and instead seems to have been copied from a methodologies section of scientific literature (e.g., “an amphiphilic block copolymer is dissolved in chloroform” describes what happened and is not considered a method step). Further, the claims contain multiple run-on sentences. 
Applicant is advised to retain the services of a drafting agent or patent attorney or agent to properly construct these claims for examination.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed toward a method of forming a membrane from an amphiphilic block copolymer using a swelling agent pair at room temperature. The swelling agent pair further comprises 60-96% of a first alcohol solvent and 4-40% of a second swelling agent that includes toluene, xylene, styrene, dichloromethane, dichloroethane, trichloroethane, tetrahydrofuran, and/or dioxane. The most relevant prior art includes DONG et al. (US PGPub 2021/0039052 A1), which discloses the use of ethanol and 1,4-dioxane for dissolving an amphiphilic block copolymer (p0018); however, DONG fails to disclose preparation at room temperature. YANG et al. (Macromolecules 2013, 46, 8545-8556) similarly discloses a solvent pair of ethanol and 1,4-dioxane for dissolving a deblock copolymer, albeit at 70°C (pg. 8546, col. 2, first full paragraph). The most relevant prior art, WANG et al. (Chem. Commun. 2017, 53, 9105-9108), discloses the swelling theory behind dissolving a PSF-b-PEG block copolymer (i.e., the same amphiphilic block copolymer suggested by Applicants) using a solvent pair (pg. 9107, cols. 1-2), but similarly fails to disclose preparing a membrane at room temperature and further fails to disclose any of the claimed second swelling agents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777